 



Exhibit 10.2
AMERICAN GREETINGS CORPORATION
2007 OMNIBUS INCENTIVE COMPENSATION PLAN

NONQUALIFIED STOCK OPTION GRANT TO NON-EMPLOYEE DIRECTOR



     
Option
  Nonqualified option to purchase Class A Common Shares of American Greetings
Corporation ("AG")
 
   
Exercise Price
  $           per share
 
   
Date of Grant
                            (the "Date of Grant")
 
   
Vesting
  The option granted hereby will become exercisable in the manner set forth in
your Notice of Grant, as such term is defined below.

This STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated as of the Date of
Grant, is delivered by AG to the Director (the “Grantee”) identified in the
notice of stock option grant (the “Notice of Grant”) delivered to Grantee.
RECITALS
The American Greetings Corporation 2007 Omnibus Incentive Compensation Plan (the
“Plan”) provides for the grant of options to purchase common shares of AG. The
Committee (as defined in the Plan) has decided to make a stock option grant as
an inducement for Grantee to promote the best interests of AG and its
shareholders. A copy of the Plan is provided herewith.
AGREEMENT
     Grantee has or will receive a Notice of Grant, which, if accepted in
accordance with the instructions in such notice, will constitute Grantee’s
binding agreement with the following terms:



1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement, the Plan and the Notice of Grant, which are incorporated herein by
reference and deemed a part of this Agreement, AG hereby grants to Grantee a
nonqualified stock option (the “Option”) to purchase the number and type of
common shares of AG (“Shares”) at an exercise price per Share as indicated in
the Notice of Grant. The Option will become exercisable according to Section 2
below.
2. Exercisability of Option.
     (a) The Option will become exercisable on the dates set forth under
“vesting” in the Notice of Grant, if Grantee is on the Board on the applicable
date. The exercisability of the Option is cumulative, but will not exceed one
hundred percent (100%) of the Shares subject to the Option. If the foregoing
vesting schedule would produce fractional Shares, the number of Shares for which
the Option becomes exercisable will be rounded down to the nearest whole Share.
     (b) Notwithstanding the foregoing, the Option will become fully exercisable
on the date of Grantee’s death, Disability, or Retirement, provided Grantee is
on the Board, or providing service to, AG (as defined in the Plan) on such date.
For purposes of this Agreement, “Retirement” means termination of Grantee’s
service as a director after completing ten (10) or more years of continuous
service and attaining age sixty-five (65), and “Disability” means that Grantee
is “disabled” as such term is defined in Section 409A(a)(2) of the Internal
Revenue Code.
3. Term of Option.
     (a) The Option will have a term of ten (10) years from the Date of Grant
and will terminate at the expiration of that period, unless it is terminated at
an earlier date pursuant to the provisions of this Agreement or the Plan.
     (b) The Option will automatically terminate prior to the expiration of its
term of ten (10) years upon the happening of the first of the following events:
     (i) The expiration of the six (6) month and one (1) day period after
Grantee ceases to provide service to AG, if such cessation of service is for any
reason other than Disability, Retirement, death or Cause (as defined below).
     (ii) The expiration of one (1) year from the date of death or Disability of
Grantee if such death or Disability was the cause of, or occurred within three
(3) months after, cessation of Grantee’s service as a Director of AG.
     (iii) The date on which Grantee ceases to be a Director of AG for Cause. In
addition, notwithstanding the prior provisions of this Section 3, if Grantee
engages in conduct that constitutes Cause after Grantee’s service ceases, the
Option will immediately terminate.
Notwithstanding the foregoing, in no event may the Option be exercised after the
tenth anniversary of the Date of Grant. Any portion of the Option that is not
exercisable at the time Grantee ceases to be a Director of AG will immediately
terminate. For purposes of this Agreement, the term “Cause” will have such
meaning as may be defined in any agreement between Grantee and AG and, if none,
will mean any one or more of the following: Grantee’s (i) fraud;
(ii) misappropriation of funds; (iii) commission of a felony or of an act or
series of acts which results in material injury to the business reputation of
AG; (iv) commission of a crime or act or series of acts involving moral
turpitude; (v) commission of an act or series of repeated acts of dishonesty
that are materially inimical to the best interests of AG; or (vi) willful and
repeated failure to perform his or her duties, which failure has not been cured
in all substantial respects within fifteen (15) days after AG gives written
notice thereof to Grantee.
4. Exercise Procedures.
     (a) Subject to the provisions of Sections 2 and 3 above, Grantee may
exercise part or all of the exercisable Option by giving AG notice of Grantee’s
intent to exercise the Option in accordance with procedures communicated to
Grantee from time to time, specifying the number of Shares as to which the
Option is to be exercised and the method of payment. Payment of the



 



--------------------------------------------------------------------------------



 



exercise price will be made in accordance with procedures established by the
Committee from time to time based on the type of payment being made but, in any
event, prior to issuance of the Shares. Except as otherwise determined by the
Committee, Grantee will pay the exercise price (i) in cash, (ii) by delivering
common shares of AG, which will be valued at their fair market value on the date
of delivery, or by attestation to ownership of common shares having a fair
market value on the date of exercise equal to the exercise price, (iii) with
respect to an Option to purchase Class A common shares, by delivery of a
properly executed notice together with irrevocable instructions to a broker to
promptly deliver to AG the amount of sale proceeds to pay the exercise price and
related withholding taxes on the settlement date that occurs after the date
specified in the notice of exercise, (iv) with respect to an Option to purchase
Class B common shares, through attestation of the ability to pay the exercise
price followed by immediate tendering of such shares to AG and its immediate
repurchase of such shares in accordance with AG’s articles of incorporation,
(v) a combination of the foregoing, or (vi) by such other method as the
Committee may approve. The Committee may impose from time to time such
limitations as it deems appropriate on the use of common shares of AG to
exercise the Option.
     (b) The obligation of AG to deliver Shares upon exercise of the Option will
be subject to all applicable laws, rules, and regulations and such approvals by
governmental agencies as may be deemed appropriate by the Committee, including
such actions as AG’s counsel may deem necessary or appropriate to comply with
relevant securities laws and regulations.
     (c) All obligations of AG under this Agreement will be subject to the
rights of AG as set forth in the Plan to withhold amounts required to be
withheld for any taxes, if applicable. Except as otherwise determined by the
Committee, Grantee may elect to satisfy any tax withholding obligation of AG
with respect to the Option by having Shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state and local tax liabilities.
5. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only Grantee may exercise the Option during Grantee’s
lifetime and, after Grantee’s death, the Option will be exercisable (subject to
the limitations specified in the Plan) solely by the legal representatives of
Grantee, or by the person who acquires the right to exercise the Option by will
or by the laws of descent and distribution, to the extent that the Option is
exercisable pursuant to this Agreement.
6. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
will be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes (if applicable), (ii) the registration, qualification or
listing of the Shares, (iii) changes in capitalization of AG and (iv) other
requirements of applicable law. The Committee will have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions will be conclusive as to any questions arising hereunder.
7. No Continued Service Rights. The grant of the Option will not confer upon
Grantee any right to be retained by or in the service of AG and will not
interfere in any way with the right of AG to terminate Grantee’s service at any
time. Subject to any obligations under law or AG’s Articles of Incorporation or
Code of Regulations the right of AG to terminate at will Grantee’s service at
any time for any reason is specifically reserved.
8. No Shareholder Rights. Neither Grantee, nor any person entitled to exercise
Grantee’s rights in the event of Grantee’s death, will have any of the rights
and privileges of a shareholder with respect to the Shares subject to the
Option, until the Shares have been issued upon the exercise of the Option.
9. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of Grantee under this Agreement
may not be sold, assigned, encumbered or otherwise transferred except, in the
event of the death of Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, AG may terminate the Option by notice to Grantee, and the Option and
all rights hereunder will thereupon become null and void. The rights and
protections of AG hereunder will extend to any successors or assigns of AG and
to AG’s parents, subsidiaries, and affiliates. This Agreement may be assigned by
AG without Grantee’s consent.
10. Applicable Law. The validity, construction, interpretation and effect of
this instrument will be governed by and construed in accordance with the laws of
the State of Ohio, without giving effect to the conflicts of laws provisions
thereof.
11. Notice. Except as otherwise described herein or as otherwise instructed by
AG from time to time, any notice to AG provided for in this instrument shall be
addressed to the principal executive office of AG to the attention of the Human
Resources Department, and any notice to Grantee will be addressed to such
Grantee at the current address shown on AG’s records, or to such other address
as Grantee may designate to AG in writing. Any notice shall be delivered by
hand, sent by facsimile, overnight delivery, or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.



     
AMERICAN GREETINGS CORPORATION
  GRANTEE
 
   


By:                                                                    
                     
  By electronically accepting the Notice of Grant in accordance with the
instructions in such notice, Grantee will be deemed a party to, and legally
bound by the terms of, this Agreement.

-2-